DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 07 October 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 October 2021.
Claims 16-20 were cancelled in the amendment filed 07 October 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first plurality of thin electrically conductive fingers” (line 6), “the second plurality of conductive fingers” (line 13), and “the second plurality of thin electrically conductive fingers” (line 14) should recite “the first plurality of parallel thin electrically conductive fingers” and “the second plurality of parallel thin electrically conductive fingers”, respectively, for consistency amongst claim terms recited in lines 3-4 and 10-11, respectively.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the plurality of thin electrically conductive fingers (lines 4, 7, and 10) should recite “the plurality of thin conductive fingers”, or the recitation of “a plurality of thin conductive fingers” in line 3 should be amended such that all the recitations are consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite the limitation of “µ-chamfers” (see claim 1 at line 5; claim 11 at line 2). It is unclear to the Examiner what “µ-chamfers” are as they are not clearly defined in the claim nor clearly limited in the specification as filed. It is unclear what is structurally required for a “µ-chamfer”, e.g., shaped like µ, some other type of chamfer structure, etc. Clarification is required. 
Claim 1 recites the limitation of “the first gap” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the first strip edge” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a first strip edge” in line 2. It is unclear to the Examiner if this is the same “the first strip edge” recited in claim 1 or a separate and distinct “first strip edge”. Clarification is required.
Claim 11 recites the limitation of a first bust bar “inset from a first edge of the photovoltaic substrate edge” (lines 4-5). The limitation recites two edges- a “first edge” and a “photovoltaic substrate edge”. It is unclear to the examiner what “a first edge of the photovoltaic substrate edge” is, that is, the edge of the photovoltaic substrate itself or some other edge that is not clearly claimed/described. Clarification is required.
Claim 11 recites the limitation “the photovoltaic substrate edge” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the photovoltaic workpiece” and “the photovoltaic workpiece edge” in line 8.  There is insufficient antecedent basis for these limitation in the claim.
Claim 12 recites the limitation "the workpiece” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first rear bus bar" and “the second rear bus bar” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-10 and 12-15 are rejected as being dependent upon rejected claims 1 and 11, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morad et al. (US 2015/0349167 A1; hereinafter “Morad”).
Regarding claim 11, Morad teaches an apparatus (solar cell module; abstract and Figs. 3B/C) comprising: 
a photovoltaic substrate having µ-chamfers at corner regions (wafer 45 with chamfers in the corner; ¶ 0103 and Fig. 3B); 
a plurality of thin conductive fingers extending across a front surface of the substrate (see fingers 20 in Fig. 3A; ¶¶ 0100, 0109); 
a first bus bar overlapping the plurality of thin electrically conductive fingers and inset from a first edge of the photovoltaic substrate edge by a gap, ends of the first bus bar not overlapping the µ-chamfers (in a first interpretation, see first bus bar corresponding to left-most vertical bus bar 15 which is inset from the first, i.e. left edge, of the substrate and the respective ends of 15 do not overlap the chamfers of the cell in Fig. 3B. The first bus bar 15 also overlaps the fingers 20; ¶¶ 0100, 0103. Alternatively, in a second interpretation, see first bus bar corresponding to left-most bus bar 15 which is inset from the first, i.e. left edge, of the substrate and the respective ends of 15 do not overlap the chamfers of the cell in Fig. 3B as they follow the contour and do not extend over/past the boundaries of the chamfers. The first bus bar 15 also overlaps the fingers 20; ¶¶ 0100, 0103); 
a second bus bar overlapping the plurality of thin electrically conductive fingers and inset from a second edge of the photovoltaic workpiece edge opposite to the first edge by the gap, ends of the second bus bar not overlapping the µ-chamfers (in a first interpretation, see second bus bar corresponding to right-most vertical bus bar 15 which is inset from the second 
a third bus bar overlapping the plurality of thin electrically conductive fingers between the first bus bar and the second bus bar (in first interpretation, see interior bus bar 15 in Fig. 3B also overlapping the fingers 20. In second interpretation, see left-most vertical bus bar 15 in Fig. 3B as third bus bar).
Regarding claim 12, Morad further teaches a backside surface of the workpiece comprises: a first backside bus bar proximate to the first bus bar (see Fig. 3C showing rear contact pads 25, where the first backside bus bar corresponds to left-most vertical row of 25, which is proximate to the first bus bar 15 of both interpretations by virtue of being in the same device; ¶ 0117); 
a second backside bus bar proximate to the second bus bar (see the second backside bus bar corresponding to right-most vertical row of 25, which is proximate to the second bus bar 15 of both interpretations by virtue of being in the same device; ¶ 0117); and 
a third backside bus bar located between the first rear bus bar and the second rear bus bar (see the third backside bus bar corresponding to any of the interior row of 25 in Fig. 3C, thus between the first and second rear bus bars on opposing ends of the device; ¶ 0117).
rd bus bar 15 from the left in Fig. 3B, shown between the second and third bus bars and also overlapping the fingers 20); and 
a fifth bus bar overlapping the plurality of thin electrically conductive fingers between the fourth bus bar and the second bus bar (in second interpretation, see 3rd bus bar 15 from the right in Fig. 3B, shown between the second and fourth bus bars and also overlapping the fingers 20).
Regarding claim 15, Morad teaches the apparatus as in claim 13 and further teaches the µ-chamfers comprise a linear segment (see linear segment of corner chamfers in Fig. 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morad.
Regarding claim 1, Morad teaches a solar module (abstract, Figs. 1-4) comprising: 
a first strip of photovoltaic material (see e.g. solar cells 10 shown throughout Figs. 2-4) including, 
a front surface including a first plurality of parallel thin electrically conductive fingers (see fingers 20 on the front surface of the various strips of photovoltaic material, e.g. Figs. 2A-B, 3B, etc.; ¶ 0100), 
µ-chamfers located at corners of the first strip edge (see various chamfers located at the corners of a first strip edge, e.g. Figs. 2B/C and Fig. 3B where the chamfers are shown in the same edge of the strip; ¶ 0103); 
a first bus bar (bus bar 15 shown in various Figs. 2-4; ¶¶ 0103-0104) overlapping the first plurality of thin electrically conductive fingers and inset from the first strip edge by a gap (see gap from the edge and overlapping nature of the bus bar 15 and the fingers in e.g. Figs. 2B/C and 3B), ends of the first bus bar not overlapping the µ-chamfers (see bus bar 15 not overlapping the chamfers as claimed in Figs. 2B/C and Fig. 3B); and 
a second strip of photovoltaic material arranged in series with the first strip (see Figs. 1 and 4b) and including, 
a front surface including a second plurality of parallel thin electrically conductive fingers, corners of a second strip edge forming a right angle (see e.g. interior strips 10 
a second bus bar on the front surface inset from the second strip edge by a second gap including the second plurality of conductive fingers, the second bus bar overlapping the second plurality of thin electrically conductive fingers (see inset/gap and overlap of second bus bar 15 located on the front surface of the strips 10 in e.g. Fig. 3B).
Morad teaches a shingled configuration of the various strips, and an embodiment of shingled configuration that includes the chamfered end of one solar cell strip overlapping the right angle portion of an adjacent solar cell (see e.g. Figs. 1 and 4B, C). However, Morad is silent to the second strip edge overlaps the first gap, the µ-chamfers, and the first bus bar. The Examiner notes Morad further teaches the chamfered solar cells may be used in combination with unchamfered solar cells, which can be cut from the same pseudo square wafer (i.e. that shown in Fig. 3B; ¶ 0106). Morad further teaches that the shingled configuration include a rear contact pad of one solar cell overlapping and bonded to the front bus bar of an adjacent solar cell for electrical connection of the strips (¶ 0117). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shingled configuration of solar cells from a combination of chamfered and unchamfered solar cells, as indicated above and taught by Morad. Furthermore, as Morad teaches the chamfered and unchamfered cells are interconnected via shingling, and there exists a finite number of immediately recognizeable options to one of ordinary skill in the art for the shingling configuration, the options being the chamfered end of a chamfered cell overlapping the 
Regarding claim 2, Morad teaches the solar module as in claim 1, and further teaches the first plurality of parallel thin electrically conductive fingers stop short of a first strip edge by a distance, and extend all the way to the second strip edge opposite to the first strip edge (see fingers 20 extending across the front surface of the solar cell strips/cells 10 in Figs. 2B, 2C, 3B, etc.).
Regarding claim 3, Morad teaches the solar module of claim 2, but is silent to the distance comprises about 0.5mm. However, Morad further teaches that dimensions of the solar cell active area affects the amount of current produced, and that the dimensions of the wiring (e.g. fingers) affects the resistive power losses of the solar cell, where lower dimensions have increased resistive power losses but less shading, and higher dimensions have lower resistive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05.
Regarding claims 4 and 5, Morad teaches the solar module of claim 1. While the embodiment of Fig. 3B includes a linear segment for the chamfer (see Fig. 3B), Morad does not limit the shape of the chamfer and indicates the chamfer can also be a rounded shape, which would include a circular arc segment defined by a radius (¶¶ 0094, 0103 and Figs. 2B/C). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morad and form the chamfers into circular arc shapes, as explicitly suggested and contemplated by Moard as alternative chamfer shapes for the solar cell, noted above.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05.
Regarding claim 9, Morad further teaches ends of the first bus bar are not tapered (see Figs. 2B and 3B showing the ends of the bus bar are squared off and do not change width, i.e. not tapered).
Regarding claim 10, Morad further teaches ends of the first bus bar are tapered (see also Figs. 2B and 3B showing angling/tapering of the ends of the bus bars, broadly recited, as claimed).
Regarding claim 11, Morad teaches an apparatus (solar cell module; abstract and Figs. 3B/C) comprising: 

a plurality of thin conductive fingers extending across a front surface of the substrate (see fingers 20 in Fig. 3A; ¶¶ 0100, 0109); 
a first bus bar overlapping the plurality of thin electrically conductive fingers and inset from a first edge of the photovoltaic substrate edge by a gap (in a third interpretation, see first bus bar corresponding to left-most bus bar 15 which is inset from the first, i.e. left edge, of the substrate and overlapping the fingers 20; ¶¶ 0100, 0103); 
a second bus bar overlapping the plurality of thin electrically conductive fingers and inset from a second edge of the photovoltaic workpiece edge opposite to the first edge by the gap, ends of the second bus bar not overlapping the µ-chamfers (in a second interpretation, see second bus bar corresponding to right-most bus bar 15 which is inset from the second i.e. right edge, of the substrate and the respective ends of 15 do not overlap the chamfers of the cell as they follow the contour and do not extend over/past the boundaries of the chamfers and also overlap the fingers 20 in Fig. 3B; ¶¶ 0100, 0103); and 
a third bus bar overlapping the plurality of thin electrically conductive fingers between the first bus bar and the second bus bar (see interior bus bar 15 in Fig. 3B also overlapping the fingers 20).
In this third interpretation of the Morad reference, the Examiner notes the first and second bus bars extend along the edge and corners/chamfers of the solar cell (see Fig. 3B). However, Morad also teaches that the bus bar can extend along the straight edge rather than the chamfered edge (see Figs. 2B and 2C and ¶ 0103). Therefore, it would have been obvious to Boston Scientific Scimed, Inc. V. Cordis Corp., Fed Cir, 2008-1073, 1/15/2009 which holds combining elements disclosed in adjacent embodiments in the same prior art reference requires no inventive leap).
Regarding claim 12, Morad further teaches a backside surface of the workpiece comprises: a first backside bus bar proximate to the first bus bar (see Fig. 3C showing rear contact pads 25, where the first backside bus bar corresponds to left-most vertical row of 25, which is proximate to the first bus bar 15 by virtue of being in the same device; ¶ 0117); 
a second backside bus bar proximate to the second bus bar (see the second backside bus bar corresponding to right-most vertical row of 25, which is proximate to the second bus bar 15 by virtue of being in the same device; ¶ 0117); and 
a third backside bus bar located between the first rear bus bar and the second rear bus bar (see the third backside bus bar corresponding to any of the interior row of 25 in Fig. 3C, thus between the first and second rear bus bars on opposing ends of the device; ¶ 0117).
Regarding claim 13, Morad further teaches a fourth bus bar overlapping the plurality of thin electrically conductive fingers between the third bus bar and the second bus bar (in third interpretation, see 3rd bus bar 15 from the left in Fig. 3B, shown between the second and third bus bars and also overlapping the fingers 20); and 
rd bus bar 15 from the right in Fig. 3B, shown between the second and fourth bus bars and also overlapping the fingers 20).
Regarding claims 14 and 15, Morad teaches the apparatus as in claim 13. While the embodiment of Fig. 3B in each of the three interpretations includes a linear segment for the chamfer (see Fig. 3B), Morad does not limit the shame of the chamfer and indicates the chamfer can also be a rounded shape, which would include a circular arc segment defined by a radius (¶¶ 0094, 0103 and Figs. 2B/C). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morad and form the chamfers into circular arc shapes, as explicitly suggested and contemplated by Moard as alternative chamfer shapes for the solar cell, noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726